Exhibit 24(b)(8.12) THIRD AMENDMENT TO SELLING AND SERVICES AGREEMENT This Third Amendment to the Selling and Services Agreement (the “Third Amendment”) is made and entered into as of the 23rd day of September, 2003 by and between ING Financial Advisers, LLC (“IFA”), ING Life Insurance and Annuity Company (“ILIAC”) and AllianceBernstein Investment Research and Management, Inc. (formerly known as Alliance Fund Distributors, Inc., “Distributor”). WHEREAS, IFA, ILIAC and Distributor are parties to the Selling and Services Agreement dated as of July 26, 2000 (the “Agreement”); and WHEREAS, the parties now desire to modify the Agreement to increase the Servicing Fee payable to ILIAC. NOW, THEREFORE, in consideration of the premises and mutual covenants and promises expressed herein, the parties agree as follows: Paragraph 4 of the Agreement is hereby deleted and replaced with the following: 4.
